Citation Nr: 1018825	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-29 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to increased ("enhanced") monthly Dependency 
and Indemnity Compensation (DIC), pursuant to 38 U.S.C.A. § 
1311(a)(2).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran served on active duty for more than 20 years 
prior to his retirement in March 1970.  He died in September 
2006.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating determination 
of the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which granted service 
connection for the cause of the Veteran's death.  The 
appellant appealed such decision asserting that she is 
entitled to additional monthly DIC compensation, pursuant to 
38 U.S.C.A. § 1311(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In her substantive appeal received in September 2008, the 
appellant requested a hearing at a local VA office before a 
Member (now referred to as a Veterans Law Judge) of the BVA.  
Such a hearing was scheduled for February 2010, but the 
appellant did not report.  However, in an April 2010 written 
brief, the appellant's representative indicated that he was 
unsure that the appellant received a notice to report for her 
hearing because notice was mailed to a previous address.  In 
May 2010, the undersigned Veterans Law Judge determined that 
good cause has been shown to grant the appellant's motion, 
requesting a Travel Board hearing.

It is a basic principle of Veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal 
before the Board will be granted if an appellant expresses a 
desire to appear in person.
Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before a Veterans Law Judge sitting at 
the RO.  After a hearing is conducted, or 
if the appellant withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file should 
be returned to the Board for appellate 
review.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


